     Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 1 of 30 Page ID #:5



 1     GORDON & REES LLP
       ALLISON L. JONES (SBN 162976)
 2     633 West Fifth Street
       52nd Floor
 3     Los Angeles, CA 90071
       Telephone: 619-230-7712
 4     Facsimile: 619-696-7124
       ajones@grsm.com
 5
       Attorney for Petitioner, the Trial Lawyers College
 6
                               UNITED STATES DISTRICT COURT
 7
 8                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9     IN THE MATTER OF SUBPOENA                       Case No. 2:21-CV-04724
       DUCES TECUM TO ADRIAN BACA                      _________________________
10                                                     PETITIONER, THE TRIAL
       THE TRIAL LAWYERS COLLEGE, a                    LAWYERS COLLEGE’S
11     nonprofit corporation,                          MEMORANDUM OF POINTS OF
                                                       AUTHORITIES IN SUPPORT OF ITS
12                                      Petitioner.    MOTION TO COMPEL ADRIAN
                                                       BACA TO COMPLY WITH
13     THE TRIAL LAWYERS COLLEGE, a                    SUBPOENA DUCES TECUM
       nonprofit corporation,
14                                                     [Notice of Motion and Motion to
                                          Plaintiff,   Compel; Exhibits 1-13; Declaration of
15            v.                                       Matthew R. Slaughter; and [Proposed]
                                                       Order Filed Concurrently]
16     GERRY SPENCES TRIAL
       LAWYERS COLLEGE AT                              Hearing Date:
17     THUNDERHEAD RANCH, a                            Hearing Time:
       nonprofit corporation, and GERALD               Judge:
18     L. SPENCE, JOHN ZELBST, REX                     Location:
       PARRIS, JOSEPH H. LOW, KENT
19     SPENCE, DANIEL AMBROSE, and
       JOHN JOYCE, individuals,
20
                                      Defendants.      Underlying Action Filed: May 13, 2020
21                                                     (D. Wyo.)
22
23
24
25
26
27
28
      MEMORANDUM OF POINTS AND AUTHORITIES IN
      SUPPORT OF PETITIONER’S MOTION TO COMPEL
     Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 2 of 30 Page ID #:6



 1                                           TABLE OF CONTENTS
 2                                                                                                                        Page
 3     I.     FACTUAL BACKGROUND .......................................................................... 1
 4            A.      The Underlying Action .......................................................................... 2
 5            B.      Discovery in the Underlying Action ...................................................... 7
 6            C.      Baca’s Involvement as a Fact Witness in the Underlying Dispute........ 9
 7            D.      The Subpoena to Adrian Baca ............................................................. 11
 8            E.      TLC’s Attempts to Informally Resolve Baca’s Objections ................. 12
 9     II.    LAW AND ARGUMENT ............................................................................. 17
10            A.      Legal Standard ..................................................................................... 17
11            B.      Analysis ................................................................................................ 19
12            1.      Baca’s Objections are Untimely and are Therefore Waived ............... 20
13            2.      Baca’s Boilerplate Objections are Waived .......................................... 20
14            3.      Baca’s Pre-Conference Demands are Legally Untenable .................... 22
15            4.      TLC’s Requests are Relevant and Narrowly Tailored ......................... 23
16     III.   CONCLUSION .............................................................................................. 25
17
18
19
20
21
22
23
24
25
26
27
28
      MEMORANDUM OF POINTS AND AUTHORITIES IN
      SUPPORT OF PETITIONER’S MOTION TO COMPEL

                                                                 i
     Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 3 of 30 Page ID #:7



 1                                            TABLE OF AUTHORITIES
 2                                                                                                                     Page(s)
 3     Cases
 4     Amazing Insurance, Inc. v. DiManno,
         No. 19-1349,
 5       2020 WL 5440050 (E.D. Cal. Sept. 10, 2020) .............................................. 19, 21
 6     Blankenship v. Hearst Corp.,
          519 F.2d 418 (9th Cir. 1975) ............................................................................... 18
 7
       Cornell v. Columbus McKinnon Corp.,
 8       No. 13-2188,
         2015 WL 4747260 (N.D. Cal. Aug. 11, 2015) .............................................. 22, 23
 9
       Gonzales v. Google, Inc.,
10       234 F.R.D. 674 (N.D. Cal. 2006) ........................................................................ 18
11     Hickman v. Taylor,
          329 U.S. 495 (1947) ............................................................................................ 18
12
       Oppenheimer Fund, Inc. v. Sanders,
13       437 U.S. 340 (1978) ............................................................................................ 18
14     Richmark Corp. v. Timber Falling Consultants,
          959 F.2d 1468 (9th Cir. 1992) ............................................................................. 20
15
       Robinson v. City of Ark.,
16       No. 10-1431,
         2012 WL 1674255 (D. Kan. May 14, 2012) ................................................. 19, 21
17
       Seattle Times Co. v. Rhinehart,
18        467 U.S. 20 (1984) .............................................................................................. 18
19     Sprint v. Nextel Corp. v. Ace Wholesale, Inc.,
          No. 14-2119,
20        2015 WL 3649623 (D. Nev. June 10, 2015) ....................................................... 18
21     Trial Lawyers College v. Gerry Spences Trial Lawyers College at Thunderhead
          Ranch,
22        Civil Action No. 1:20-cv-0080 (D. Wyo.) ...................................... 2, 5, 6, 7, 9, 10
23     Truswal Systems Corp. v. Hydro-Air Engineering, Inc.,
          813 F.2d 1207 (Fed. Cir. 1987) ........................................................................... 18
24
       Walker v. Lakewood Condo. Owners Ass’n,
25       186 F.R.D. 584 (C.D. Cal. 1999) .................................................................. 19, 21
26     Statutes
27     15 United States Code
          Section 1114 .......................................................................................................... 2
28
      MEMORANDUM OF POINTS AND AUTHORITIES IN
      SUPPORT OF PETITIONER’S MOTION TO COMPEL

                                                                    ii
     Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 4 of 30 Page ID #:8



 1     15 United States Code
          Section 1125 .................................................................................................... 2, 10
 2
       28 United States Code
 3        Section 2201 .......................................................................................................... 2
 4     Rules
 5     Federal Rules of Civil Procedure
          Rule 26 ..................................................................................................... 17, 18, 19
 6
       Federal Rules of Civil Procedure
 7        Rule 45 ............................................................................................... 18, 20, 22, 23
 8     Wyoming District Court Local Rule
         Rule 37.1 .......................................................................................................... 8, 15
 9
       Regulations
10
       8B Wright, Miller & Marcus, Federal Practice & Procedure, § 2288 (3d ed. 2010
11       and supp.)............................................................................................................. 22
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      MEMORANDUM OF POINTS AND AUTHORITIES IN
      SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                                   iii
     Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 5 of 30 Page ID #:9



 1             Petitioner, the Trial Lawyers College (“TLC”), appearing through
 2
       undersigned counsel, respectfully submits this Memorandum in Support of its
 3
       Motion to Compel Adrian Baca to produce all documents responsive to the
 4
 5     subpoena served on him by TLC on April 2, 2021, pursuant to Federal Rule of Civil
 6
       Procedure 45. Because the documents TLC requests are relevant to its claims in the
 7
       underlying suit and Baca, a practicing attorney, cannot meet his burden of proving
 8
 9     that compliance with the subpoena imposes an undue burden or that any documents
10
       responsive to TLC’s lawfully-issued subpoena are subject to any kind of privilege,
11
12     TLC respectfully submits its Motion to Compel should be granted and that Baca be

13     ordered to produce all responsive documents in full.1
14
       I.      FACTUAL BACKGROUND
15
16             TLC issued a subpoena seeking documents directly relevant to its claims in

17     the underlying lawsuit on April 2, 2021. To date, and despite TLC’s good faith
18
       attempts to informally resolve this dispute, Baca has refused to meet and confer
19
20     with TLC and, although he has produced five documents responsive to TLC’s

21     requests,2 Baca has refused to produce the remaining documents he admits are
22
       responsive to the subpoena.
23
24
25
26     1
            TLC notes that it will also file a corresponding Motion to Transfer this issue to
27          the Wyoming court where the underlying matter is being adjudicated.
       2
            Notably, two of these five documents are photographs of a Christmas wreath
28          and a vial of facial serum.
      MEMORANDUM OF POINTS AND AUTHORITIES IN
      SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                  1
     Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 6 of 30 Page ID #:10



 1             A. The Underlying Action
 2
               The underlying action giving rise to this Motion is pending in the U.S.
 3
       District Court for the District of Wyoming, where, on May 13, 2020, TLC sought
 4
 5     injunctive, monetary, and declaratory relief pursuant to the Declaratory Judgment
 6
       Act,3 based on the underlying Defendants’ various violations of the Lanham Act,4
 7
       through their infringement of TLC’s federally-registered trademarks, and other
 8
 9     claims all based on the underlying Defendants’ unauthorized access and repeated
10
       misuse of TLC’s confidential computer files (the “underlying action”).5
11
12             The Court in the underlying action explained the dispute between TLC and

13     the underlying Defendants as follows:
14
               Plaintiff [TLC] is a nonprofit corporation that provides training
15
16             programs to lawyers. Defendant Gerald L. Spence founded Plaintiff in

17             1993 and has been affiliated with it since that time. The other individual
18
               Defendants have also been affiliated with Plaintiff since the 1990s.
19
20             Plaintiff began operating in 1994 at the Thunderhead Ranch in Dubois,

21             Wyoming. In 2012, Plaintiff applied for and received two federally-
22
               registered trademarks. The first, Registration Number 4,197,908 (the
23
24             ‘908 Mark) is a trademark for “TRIAL LAWYERS COLLEGE” in

25     3
           28 U.S.C. § 2201.
26     4
           15 U.S.C. §§ 1114 and § 1125(a).
       5
27         The Trial Lawyers College v. Gerry Spences Trial Lawyers College at
           Thunderhead Ranch, Civil Action No. 1:20-cv-0080 (D. Wyo.) (hereinafter the
28         “underlying action”).
       MEMORANDUM OF POINTS AND AUTHORITIES IN
       SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                   2
     Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 7 of 30 Page ID #:11



 1             standard characters, without claim to any particular font, style, size, or
 2
               color. The second, Registration Number 4,198,054 (the ‘054 Mark) is a
 3
               trademark for a stylized design of a cloud with a bolt of lightning.
 4
 5             Plaintiff has maintained and used these trademarks in interstate
 6
               commerce. Plaintiff further has policed the use of the trademarks.
 7
               Until May 6, 2020, Defendants undisputedly served on Plaintiff’s
 8
 9             Board. Plaintiff alleges that the individual Defendants sought to expend
10
               Plaintiff’s funds to build a library in Gerry Spence’s honor on the land
11
12             Plaintiff leased. In December 2019 the Board declined to support the

13             proposal to build the library on land it did not own. Defendant Spence,
14
               through the Spence Foundation, terminated Plaintiff’s lease [at the
15
16             Thunderhead Ranch]. Plaintiff vacated the premises.

17             [On April 30, 2020,] Defendants registered Defendant “Gerry Spence’s
18
               Trial Lawyers College at the Thunderhead Ranch” as a Wyoming
19
20             nonprofit corporation. Defendants accessed Plaintiff’s listservs and used

21             that information to create a new listserv to send mass emails to recipients
22
               whose information they obtained from Plaintiff’s listservs. Defendants
23
24             sent the new listserv recipients an email from “Gerry Spence’s Trial

25             Lawyer College” stating that the old listserv was experiencing difficulties
26
               and that Gerry Spence authorized a new listserv. Defendants also posted
27
28             a video on YouTube which used both the ‘908 and the ‘054 Marks. The
       MEMORANDUM OF POINTS AND AUTHORITIES IN
       SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                   3
     Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 8 of 30 Page ID #:12



 1             video displays the ‘054 Mark in the left corner. In the video, Spence says,
 2
               “my vision, my friends, for this college, is you. And it will stay alive and
 3
               beautiful and ringing across the land, as long as you’re there. . . . Some
 4
 5             people think that Trial Lawyers College is over. Well, I’d like you to
 6
               know a marvelous secret. It’s a secret for some, but now, you know it
 7
               too. Trial Lawyers College is going to continue. It’s going to continue
 8
 9             with marvelous new leadership.”
10
               On May 6, 2020, the Board split. Defendant Rex Parris testified that this
11
12             occurred because of half the Board’s treatment of Gerry Spence. Plaintiff

13             claims that Defendants were not elected to the Board as of May 6.
14
               Defendants dispute the validity of Plaintiff’s actions and claim to be the
15
16             rightful Board—or at least still members of the full Board. Defendants

17             sent an email to the new listserv on that date stating that the individual
18
               Defendants were Plaintiff’s new Board. Notably, at least according to
19
20             Defendant Parris’s testimony, this position has evolved. Defendant Parris

21             testified that Defendants and Plaintiffs were still board members as of
22
               this time. So Defendants appear to have abandoned the idea that they are
23
24             the “new” board—at least for the time being. On May 12, 2020,

25             Defendants sent an email on the new listserv advertising a speaker in
26
               which Plaintiff contends Defendants were attempting to pass off
27
28
       MEMORANDUM OF POINTS AND AUTHORITIES IN
       SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                    4
     Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 9 of 30 Page ID #:13



 1             Defendant Gerry Spence’s Trial Lawyers College as Plaintiff.6
 2
               On October 21, 2020, the underlying Defendants filed a third party complaint
 3
       against TLC and its board members (the “TLC Board”) in the underlying action.7 In
 4
 5     their third party complaint, the underlying Defendants maintain their position that they
 6
       are, in fact, the true members of the TLC board and that, during a “Special Meeting of
 7
       the Board held on July 14, 2020,” they had elected Baca along with Hunter Thomas
 8
 9     Hillin, Lee “Jody” Amedee III, Hatham Faraj, and Sylvia Torres-Guillen to the board
10
       (the “Sham Board”), thereby replacing the TLC Board as TLC’s board members.8
11
12             On April 28, 2020, the underlying Defendants filed a complaint in Wyoming

13     state court against TLC, seeking to dissolve and audit TLC and to have the state
14
       court appoint a receiver to oversee and manage TLC’s funds.9 On April 13, 2021,
15
16     the Wyoming state court found the TLC Board to be “the controlling Board of

17     Directors of TLC” and that the vote to reduce the number of directors held on May
18
       6, 2020—after which the underlying Defendants were not reelected as board
19
       6
20         The Trial Lawyers College v. Gerry Spences Trial Lawyers College at
           Thunderhead Ranch, Civil Action No. 1:20-cv-0080 (D. Wyo.) (ECF_46, at 1–
21
           3) (order granting in part TLC’s Motion for Preliminary Injunction).
22     7
           The Trial Lawyers College v. Gerry Spences Trial Lawyers College at
           Thunderhead Ranch, Civil Action No. 1:20-cv-0080 (D. Wyo.) (ECF_102)
23
           (naming John Sloan, Anne Valentine, James R Clary, Milton Grimes, Maren
24         Chaloupka, Dana Cole as third-party defendants in the underlying action).
       8
           The Trial Lawyers College v. Gerry Spences Trial Lawyers College at
25
           Thunderhead Ranch, Civil Action No. 1:20-cv-0080 (D. Wyo.) (ECF_102, at ¶¶
26         8–13) (alleging the Third Party Defendants were either never lawfully elected to
27         the TLC board or that they had been replaced during the special board meeting
           by Hillin, Baca, Amedee, Faraj, and Torres-Guillen, i.e. the Sham Board).
28     9
           Spence v. the Trial Lawyers College, (D. Wyo., No. 193-390).
       MEMORANDUM OF POINTS AND AUTHORITIES IN
       SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                  5
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 10 of 30 Page ID #:14



 1   members of TLC—to be a valid exercise of the TLC Board’s authority.10 As such,
 2
     as a matter of law and despite the underlying Defendants’ assertions, Baca and the
 3
     other Sham Board members were never elected to the TLC Board, and any
 4
 5   assertions by Baca or the underlying Defendants to the contrary violate the existing
 6
     orders of the Wyoming Court.
 7
             Since TLC originally filed suit against the underlying Defendants on May 13,
 8
 9   2020, the Wyoming Court has granted TLC’s Motion for a Temporary Restraining
10
     Order,11 TLC’s Motion for Preliminary Injunction,12 and recommended that several
11
12   of the underlying Defendants be held in civil contempt for violating the Court’s

13   preliminary injunction order, also recommending TLC be awarded attorneys’ fees
14
     and costs “as is just and proper.”13
15
16            On March 30, 2021, TLC served subpoenas on the individuals the

17   underlying Defendants alleged to have “elected” to the TLC board, including Baca.
18
     Related to these subpoenas, and as is discussed more fully in TLC’s concurrently-
19
20
     10
          See Order Consolidating Cases, Granting in Part and Denying in Part Motion to
21
          Dismiss and For Summary Judgment and Granting Declaratory Relief, attached
22        hereto as Exhibit 1 (Wyo. State Court Apr. 13, 2021 Order). The state court
          also held that the two members of the TLC board the underlying Defendants
23
          alleged were either not properly elected to the board or had resigned, Maren
24        Chaloupka and Dana Cole, are current members of the TLC Board.
     11
          The Trial Lawyers College v. Gerry Spences Trial Lawyers College at
25
          Thunderhead Ranch, Civil Action No. 1:20-cv-0080 (D. Wyo.) (ECF_27).
26   12
          The Trial Lawyers College v. Gerry Spences Trial Lawyers College at Thunderhead
27        Ranch, Civil Action No. 1:20-cv-0080 (D. Wyo.) (ECF_46, at 18–19).
     13
          The Trial Lawyers College v. Gerry Spences Trial Lawyers College at
28        Thunderhead Ranch, Civil Action No. 1:20-cv-0080 (D. Wyo.) (ECF_76).
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                6
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 11 of 30 Page ID #:15



 1   filed Motion to Transfer, Defendants in the underlying matter have recently taken
 2
     the position that all of the individuals “elected” to the Sham Board in July 2020
 3
     share a “common interest” with the underlying Defendants. Because the underlying
 4
 5   Defendants are now seeking to withhold relevant documents in the possession non-
 6
     parties pursuant to this purported privilege, on May 28, 2021, the Wyoming Court
 7
     ordered the underlying Defendants to file a brief on that issue by June 4, 2021.14
 8
 9   That same day, May 28, 2021, one of underlying Defendants’ attorneys, Beth
10
     Kushner, advised TLC that as of that day, she now also represents Baca, Hillin,
11
12   Faraj, and Torres-Guillen in connection with the subpoenas TLC issued to them.15

13           B. Discovery in the Underlying Action
14
             In the underlying action, TLC has propounded several sets for requests for
15
16   production to the underlying Defendants. However, their responses have been

17   largely evasive or otherwise incomplete.16
18
             For instance, TLC propounded discovery to the underlying Defendants
19
20   seeking information related to the listservs associated with Gerry Spence Trial

21   Institute (“GSTI”) (f/k/a/ Gerry Spence’s Trial Lawyers College at Thunderhead
22
     14
          The Trial Lawyers College v. Gerry Spences Trial Lawyers College at
23
          Thunderhead Ranch, Civil Action No. 1:20-cv-0080 (D. Wyo.) (ECF_175).
24   15
          Various E-mail Correspondence with Beth Kushner, attached hereto as Exhibit
          2, at pg. 5 (Kushner E-mail Correspondence).
25   16
          In an effort to avoid overwhelming the Court with voluminous discovery
26        responses and production, TLC has not attached the applicable discovery
27        documents referenced in this section. However, TLC is able to supplement this
          motion with additional discovery exhibits if the Court would find them helpful
28        in deciding this Motion.
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                7
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 12 of 30 Page ID #:16



 1   Ranch (“GSTLC”)). Despite Defendant Kent Spence’s deposition testimony that
 2
     the underlying Defendants have used a listserv service that remains “up and
 3
     running,” Defendants have nevertheless maintained that they do not control (or
 4
 5   have administrative privileges for) the various GSTI/GSTLC listservs that have
 6
     been in active operation since April 2020, and thus will not provide TLC with
 7
     information or documents pertinent to the maintenance of those listservs. Although
 8
 9   Defendants have produced a handful of documents they purport to have received at
10
     their personal e-mail addresses, and those documents make Baca’s continued
11
12   involvement with the underlying Defendants clear, because the underlying

13   Defendants have taken the position that they do not control the listserv, TLC is
14
     unable to obtain all of Baca’s relevant listserv postings from Defendants.
15
16   Accordingly, it served a subpoena on Baca seeking the same.

17           Similarly, TLC sought materials from the underlying Defendants related to a
18
     potentially unlawful trial skills training program Defendants apparently plan to
19
20   offer in August and September 2021. In response to TLC’s document request,

21   Defendants produced materials from only one custodian—underlying Defendant
22
     John Zelbst. Given the obvious deficiencies with this production, TLC is currently
23
24   proceeding with the informal discovery resolution process the District of

25   Wyoming’s Local Rules require.17 Plainly, a production limited only to Zelbst
26
27   17
          Pursuant to Wyoming District Court Local Rule 37.1, the parties are required to
28        first contact the presiding Magistrate Judge in order to resolve the discovery
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                8
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 13 of 30 Page ID #:17



 1   necessarily excludes any relevant, responsive communications that any other
 2
     Defendant has in his possession, custody, or control on which Zelbst was not
 3
     included. However, even the underlying Defendants’ limited production again
 4
 5   demonstrates Baca’s clear and continued involvement in the underlying dispute.
 6
     The requested, but unproduced documents are plainly relevant to TLC’s
 7
     infringement claims, and TLC is entitled to any such documents in Baca’s
 8
 9   possession, custody or control.
10
             C. Baca’s Involvement as a Fact Witness in the Underlying Dispute
11
12           As the court in the underlying action explained, on April 30, 2020, the

13   underlying Defendants registered Defendant “Gerry Spences Trial Lawyers College
14
     at the Thunderhead Ranch” as a Wyoming nonprofit corporation, and on May 6,
15
16   2020, the TLC Board split.18 Thereafter, on July 11, 2020, Defendant Parris sent

17   several e-mails, attaching a purported “notice of a special board meeting called by
18
     the President [of TLC] Gerry Spence” stating that Baca, along with Hillin, Amedee,
19
20   Faraj, and Torres-Guillen, had been nominated to the TLC Board.19 Documents

21   produced by Defendants in this action, as well as the deposition testimony of
22
     Defendants Joseph Low and John Zelbst, unequivocally show that, since the
23
24       issues informally before being allowed to file a motion to compel, which
         Plaintiff did on May 21, 2021. Those issues remain pending with the Magistrate
25
         Judge in Wyoming.
26   18
         The Trial Lawyers College v. Gerry Spences Trial Lawyers College at
27       Thunderhead Ranch, Civil Action No. 1:20-cv-0080 (D. Wyo.) (ECF_46, at 1–
         3) (order granting in part TLC’s Motion for Preliminary Injunction).
28   19
        E-mail from Rex Parris, attached hereto as Exhibit 3 (Board Nomination E-mail).
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                9
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 14 of 30 Page ID #:18



 1   underlying Defendants held the purported “Special Board Meeting” on July 14,
 2
     2020, Baca and the underlying Defendants continued to falsely hold out Baca,
 3
     Hillin, Amedee, Faraj, and Torres-Guillen, as elected members of the TLC Board.
 4
 5   As TLC alleges in its Complaint, Defendants’ actions in deceitfully holding out
 6
     themselves and others, including Baca, as the TLC Board, has caused confusion
 7
     among the TLC alumni and the public, thereby directly engaging in unfair
 8
 9   competition, false designation of origin, passing off, and false advertising under
10
     Section 43(a) of the Lanham Act.20
11
12           And, as briefly explained above, the documents TLC has received from the

13   underlying Defendants through discovery (and indeed the underlying Defendants’
14
     own allegations and asserted “common interest” with the other individuals they
15
16   purport to have elected to the TLC Board in July 2020) demonstrate that Baca is a

17   fact witness to the underlying litigation with potentially relevant documents in his
18
     possession.       Specifically, the underlying Defendants’ third party complaint
19
20   contends, “Counterclaim Defendant Milton Grimes is an individual residing in or

21   near Los Angeles, California. He purports to be a TLC Board member but was
22
     specifically replaced pursuant to the by-laws by the election of Adrian Baca to fill
23
24   the seat on the Board at the Special Meeting of the Board held on July 14, 2020.”21

25
26   20
          15 U.S.C. § 1125(a).
     21
27        The Trial Lawyers College v. Gerry Spences Trial Lawyers College at
          Thunderhead Ranch, Civil Action No. 1:20-cv-0080 (D. Wyo.) (ECF_102, at ¶
28        9). As detailed above, this allegation is legally untenable, as the Wyoming state
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                10
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 15 of 30 Page ID #:19



 1   Notably, Baca has been listed as a fact witness since the beginning of the
 2
     underlying litigation.22
 3
             The underlying Defendants’ allegations demonstrate directly why Baca is
 4
 5   plainly a fact witness in the underlying litigation who likely has documents relevant
 6
     to TLC’s claims in his possession, custody, or control.           And although the
 7
     underlying Defendants’ document production has been incomplete, the piecemeal
 8
 9   documents actually produced demonstrate this fact conclusively.
10
             D. The Subpoena to Adrian Baca
11
12           As detailed above, through discovery produced in the underlying action, TLC

13   obtained documents strongly suggesting Baca has been and continues to be heavily
14
     involved in assisting Defendants’ efforts to sow confusion among the TLC alumni
15
16   and to market himself, the Sham Board, and the underlying Defendants as the “real”

17   Trial Lawyers College. Accordingly, TLC served Baca with the subpoena on April
18
     2, 2021.23
19
20           On April 14, 2021, after the deadline for compliance, Baca responded to TLC’s

21   subpoena, offering only nearly identical boilerplate objections for all sixteen
22
23
          court held on April 13, 2021 that TLC’s May 6, 2020 vote to reduce the number
24        of directors—after which the underlying Defendants were not reelected to
          TLC’s Board of Directors—to be a valid exercise of the TLC Board’s authority.
25
          See Exhibit 1 (Wyo. State Court Apr. 13, 2021 Order).
26   22
          See TLC’s Initial Disclosures in the Underlying Litigation, attached hereto as
27        Exhibit 4 (TLC’s Initial Disclosures).
     23
          See March 30, 2021 Subpoena Duces Tecum to Adrian Baca, attached hereto as
28        Exhibit 5 (Subpoena Duces Tecum).
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                11
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 16 of 30 Page ID #:20



 1   requests.24 Baca did not at that time produce any documents responsive to TLC’s
 2
     lawfully issued subpoena, despite admitting some were in his possession, nor did he
 3
     provide TLC with a privilege log detailing which documents were being withheld
 4
 5   based on any asserted privilege.
 6
             E. TLC’s Attempts to Informally Resolve Baca’s Objections
 7
             Prior to filing the instant Motion, and pursuant to this Court’s Local Rules,
 8
 9   TLC made several good faith attempts to meet and confer with Baca to resolve any
10
     issues he had with TLC’s requests and to avoid unnecessarily burdening this Court;
11
12   unfortunately, Baca has refused to confer with TLC.

13           On April 28, 2021, TLC responded to Baca’s purported objections. In its
14
     April 28, 2021 response, TLC explained the relevance of its requests to the
15
16   underlying action, disputed Baca’s assertion that the documents could possibly be

17   subject to any privilege, noted his failure to provide TLC with a privilege log, and
18
     set a discovery conference for May 5, 2021.25
19
20           On May 4, 2021, Baca advised that May 5, 2021 was not a convenient date

21   for him to discuss his objections, and the parties agreed to reschedule the
22
     conference for May 13, 2021.26 On May 12, 2021, Baca again responded to TLC’s
23
24
     24
        See April 14, 2021 Letter from Adrian Baca, attached hereto as Exhibit 6 (April
25
         14, 2021 Letter).
26   25
         See April 28, 2021 Letter to Adrian Baca, attached hereto as Exhibit 7 (April
27       28, 2021 Letter).
     26
        Various E-Mail Correspondence with Adrian Baca, attached hereto as Exhibit 8,
28       at pg. 1–2 (E-Mail Correspondence with Baca).
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                12
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 17 of 30 Page ID #:21



 1   April 28, 2021 letter, making a “Pre-Discovery Conference Clarification,”
 2
     demanding that TLC comply with various pre-conditions before Baca would agree
 3
     to confer.27 Specifically, before he would agree to discuss his objections with TLC,
 4
 5   Baca insisted that TLC “identify what [it] believe[s] [he] might have” that was not
 6
     in TLC’s possession and could not be obtained from the underlying Defendants;
 7
     that TLC agree in advance of the conference “to compensate [him] for the cost of
 8
 9   responding, lost income, and the cost associated with payment to a vendor for
10
     search, retrieval, and fees for review for privilege,” that TLC provide him with
11
12   evidence of his involvement with the underlying Defendants, and advising that only

13   after TLC complied with Baca’s pre-conference conditions, including “a full
14
     written response” to his May 12, 2021 letter, would he “do [his] best to schedule a
15
16   prompt conference.”28

17           Because Baca’s concerns were best addressed at a telephonic conference, as
18
     this Court’s Local Rules contemplate—and because Baca did not provide an
19
20   alternative date for holding a discovery conference—TLC called Baca on May 13,

21   2021, as scheduled. Although the parties spoke briefly on the phone, TLC agreed
22
     to review the five documents Baca produced, two of which were simply
23
24   photographs of a Christmas wreath and a vial of facial serum, and would then

25
26
     27
27      See May 12, 2021 Letter from Adrian Baca, attached hereto as Exhibit 9 (May
         12, 2021 Letter).
28   28
        Id.
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                13
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 18 of 30 Page ID #:22



 1   advise whether the production resolved the parties’ discovery dispute.29 On May 14,
 2
     2021, TLC provided Baca with a small sampling of the documents TLC had
 3
     discovered demonstrating—at a minimum—that despite Baca’s assertions to the
 4
 5   contrary, he was a fact witness to the underlying litigation, requesting that Baca
 6
     produce the remaining responsive documents in his possession, and again
 7
     requesting a telephonic discovery conference take place on May 19, 2021.30 On
 8
 9   May 17, 2021, Baca argued he was somehow “uninvolved with the party’s split,”
10
     that he “never held [him]self out as a board member of TLC,” and stating that “[a]t
11
12   this point, [he] viewe[ed] [his] obligations as complete.”31

13           Hoping to avoid the need for judicial intervention, on May 20, 2021, TLC
14
     responded to Baca’s May 17, 2021 letter, and despite Baca’s refusal to speak with
15
16   TLC, made clear its agreement to explicitly narrow its subpoena requests to exclude

17   from production “any (1) communications sent to and on behalf of TLC; and (2)
18
     communications posted on the TLC listserv,” but clarifying that TLC maintained its
19
20   requests for “all posts to other listservs including the GSTLC listserv.”32 On May

21   23, 2021, with this Court’s ten day deadline for conferring having long since
22
23
24   29
        See Exhibit 8, at pg. 8 (E-Mail Correspondence with Baca).
     30
        Exhibit 8, at pg. 8 (E-Mail Correspondence with Baca); see also Documents
25
         Attached to TLC’s May 20, 2021 E-mail to Baca, attached hereto as Exhibit 10
26       (small sampling of discovery documents related to Baca).
     31
27       May 17, 2021 Letter from Adrian Baca, attached hereto as Exhibit 11 (May 17,
         2021 Letter).
28   32
         Exhibit 8, at pg. 12 (E-Mail Correspondence with Baca).
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                14
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 19 of 30 Page ID #:23



 1   passed,33 Baca reiterated his pre-conference conditions, stating that TLC’s May 25,
 2
     2021 deadline for compliance with a subpoena served on April 2, 2021 was
 3
     “unreasonable and impossible,” and insisting that TLC provide him with a “detailed
 4
 5   written response” to his pre-conference demands, including a pre-conference and
 6
     pre-production agreement to pay him and an outside vendor an unspecified future
 7
     sum, and that TLC somehow identify for Baca the specific documents Baca had in
 8
 9   his possession that TLC believed were responsive to the categories of documents
10
     listed in TLC’s subpoena, by no later than May 31, 2021.34
11
12           On May 25, 2021, TLC made its fourth attempt at holding a telephonic

13   discovery conference with Baca, setting a conference for June 2, 2021 to discuss his
14
     objections to TLC’s March 30, 2021 subpoena.35 On May 28, 2021, counsel for the
15
16   underlying Defendants, Beth Kushner, advised that, as of May 28, 2021, she would

17   be representing Baca and the other Sham Board members in connection with the
18
     subpoenas TLC issued to them.36 Accordingly, on June 1, 2021, TLC advised
19
20   Kushner of the discovery conference it had previously scheduled with Baca for the

21
22
     33
         See L.R. 37-1 (“[C]ounsel for the opposing party must confer with counsel for
23
         the moving party within ten days after the moving party serves a letter
24       requesting such conference.” (emphasis added)). Here, TLC served Baca, a
         practicing attorney who at the time was unrepresented, with its letter detailing
25
         the basis for the dispute and requesting a discovery conference on April 28,
26       2021. See Exhibit 7 (April 28, 2021 Letter).
     34
27      Exhibit 8, at pg. 11 (E-Mail Correspondence with Baca).
     35
        Exhibit 8, at pg. 10 (E-Mail Correspondence with Baca).
28   36
        Exhibit 2, at pg. 5 (E-mail Correspondence with Kushner).
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                15
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 20 of 30 Page ID #:24



 1   next day, June 2, 2021.37 Kushner initially responded that she, “do[es] not respond
 2
     to rudeness,” and that she wished to make herself “absolutely clear,” stating:
 3
             I will not be speaking with you tomorrow. It will be truly bush league
 4
 5           for you to call my office, leave a voicemail, and then send an email
 6
             saying that you left me a voicemail. I can’t stop you from dialing the
 7
             phone and I can’t stop you from leaving voicemails or sending emails.
 8
 9           I can tell you—and am doing so now—that it will be a wasted effort
10
             (the previously noted and still regrettable Kabuki theater).38
11
12   Later that day, Kushner reiterated Baca’s demand that TLC agree to his discovery

13   conference pre-conditions, but stated, “It is academic because you will not be
14
     speaking with him.”39          TLC responded to Kushner, advising that it was “still
15
16   amenable to conducting a conference with [her] this week at any date or time [she

17   was] available,” but noting that TLC would not “be meeting [her and Baca’s] pre-
18
     conference demands.”40 After Ms. Kushner again declined TLC’s attempt to
19
20   schedule a discovery conference,41 TLC was forced to file this Motion.

21           Accordingly, and in light of Baca’s repeated delays and refusal to engage in a
22
23   37
        Exhibit 2, at pg. 13 (E-mail Correspondence with Kushner).
24   38
        Exhibit 2, at pg. 19 (E-mail Correspondence with Kushner). Kushner’s “kabuki
         theatre” comment relates to a discovery conference TLC attempted to hold with
25
         Kushner to discuss a separate subpoena also issued pursuant to the underlying
26       litigation. See Exhibit 2, at pg. 1 (E-mail Correspondence with Kushner).
     39
27      Exhibit 2, at pg. 13 (E-mail Correspondence with Kushner).
     40
        Exhibit 2, at pg. 8 (E-mail Correspondence with Kushner).
28   41
        Exhibit 2, at pg. 7 (E-mail Correspondence with Kushner).
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                  16
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 21 of 30 Page ID #:25



 1   good faith discussion of his boilerplate objections, TLC now moves this Court for
 2
     an order directing him to produce all documents responsive to TLC’s requests,
 3
     excluding from production “any (1) communications sent to and on behalf of TLC;
 4
 5   and (2) communications posted on the TLC listserv,” as TLC previously agreed.42
 6
     II.     LAW AND ARGUMENT
 7
             For over two months, TLC has attempted to obtain documents responsive to its
 8
 9   subpoena without the need for judicial intervention to no avail. Because each request
10
     issued to Baca seeks documents relevant to TLC’s claims in the underlying action,
11
12   and Baca cannot bear his burden of proving that compliance with the subpoena either

13   imposes an undue burden or that any documents responsive to TLC’s requests are
14
     subject to any privilege, TLC’s Motion to Compel should be granted in full.
15
16           A. Legal Standard

17           A party “may obtain discovery regarding any nonprivileged matter that is
18
     relevant to any party’s claim or defense.”43 The information sought “need not be
19
20   admissible in evidence to be discoverable.”44 Thus, relevance, for purposes of

21   discovery, is defined broadly,45 and permits discovery of all “information essential
22
     to the proper litigation of all relevant facts, to eliminate surprise, and to promote
23
24   42
        Exhibit 8, at pg. 12 (E-Mail Correspondence with Baca).
     43
         Fed. R. Civ. P. 26(b)(1).
25   44
         Id.
26   45
         Fed. R. Civ. P. 26(b)(1) (“Discovery of nonprivileged information not
27       admissible in evidence remains available so long as it is otherwise within the
         scope of discovery.” (Notes of Advisory Committee on Rules—2015
28       Amendment)).
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                17
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 22 of 30 Page ID #:26



 1   settlement.”46 The bar for relevancy is low and includes any matter “that bears on,
 2
     or that reasonably could lead to other matter that could bear on, any issue that is or
 3
     may be in the case.”47 48 “Indeed,” the discovery rules, “permit[] parties to ‘fish’ for
 4
 5   evidence, provided that they cast a ‘reasonably calculated’ lure.”49
 6
             “A district court whose only connection with a case is supervision of discovery
 7
     ancillary to an action in another district should be especially hesitant to pass judgment
 8
 9   on what constitutes relevant evidence thereunder. Where relevance is in doubt . . . the
10
     court should be permissive.”50 Once relevancy is established, the party resisting
11
12   discovery has the burden to show that the discovery should not be allowed.51

13           Rule 45(d)(3) sets forth the bases for a court to quash or modify a nonparty
14
     subpoena, explaining that the court “must quash or modify a subpoena that . . .
15
16   subjects a person to undue burden.”52 Where, as here, the non-moving party offers

17   only boilerplate objections as to the burden a discovery request might impose, courts
18
     46
          Seattle Times Co. v. Rhinehart, 467 U.S. 20, 34 (1984).
19   47
          Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978).
     48
20        Seattle Times, 467 U.S. at 34.
     49
          Sprint v. Nextel Corp. v. Ace Wholesale, Inc., No. 14-2119, 2015 WL 3649623,
21
          at *2 (D. Nev. June 10, 2015); see also Hickman v. Taylor, 329 U.S. 495, 507
22        (1947) (“[The] discovery rules are to be accorded a broad and liberal treatment.
          No longer can the time-honored cry of ‘fishing expedition’ serve to preclude a
23
          party from inquiring into the facts underlying his opponent’s case.”).
24   50
          Gonzales v. Google, Inc., 234 F.R.D. 674, 680–81 (N.D. Cal. 2006) (quoting
          Truswal Systems Corp. v. Hydro-Air Engineering, Inc., 813 F.2d 1207, 1211-12
25
          (Fed. Cir. 1987)); see also Fed. R. Civ. P. 26 (“[T]he court must be careful not
26        to deprive a party of discovery to defend and prepare a case.” (Notes of
27        Advisory Committee on Rules—1983 Amendment)).
     51
          See Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975).
28   52
          Fed. R. Civ. P. 45(d)(3)(A)(iii).
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                18
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 23 of 30 Page ID #:27



 1   routinely find such objections are ineffective.53 “Boilerplate, generalized objections
 2
     are inadequate and tantamount to not making any objection at all.”54 Similarly,
 3
     objections based on assertions of privilege that are not accompanied by either a
 4
 5   privilege log or statement detailing the basis for the objection are deemed waived.55
 6
             B. Analysis
 7
             TLC has propounded several requests for the production of documents to the
 8
 9   underlying Defendants in this case. Reasonably believing there were significant gaps
10
     in Defendants’ production and that the individuals the underlying Defendants’
11
12   erroneously claim were elected to the TLC board likely had documents Defendants

13   have either failed or refused to produce as well as additional documents relevant to
14
     TLC’s claims in this case, TLC issued subpoenas to the Sham Board, including Baca.
15
16           Because Baca’s boilerplate objections to TLC’s subpoena were untimely and

17   offered only vague, copied and pasted assertions substantiating his objections,
18
     Baca’s objections have been waived. Moreover, Baca’s refusal to confer with TLC
19
20   until TLC agreed to various pre-conference stipulations is legally untenable and

21   53
        See Walker v. Lakewood Condo. Owners Ass’n, 186 F.R.D. 584, 587 (C.D. Cal.
22      1999) (“Boilerplate, generalized objections are inadequate and tantamount to not
        making any objection at all.”); Amazing Insurance, Inc. v. DiManno, No. 19-
23
        1349, 2020 WL 5440050, at *6 (E.D. Cal. Sept. 10, 2020) (“Here, the nonparties
24      asserted the same objections against each document request in the subpoenas.
        The objections are not tailored to the specific requests; they are copied and
25
        repeated verbatim. As such, they are boilerplate objections, which are
26      tantamount to no objections at all.”).
     54
27      Walker, 186 F.R.D. at 587.
     55
        See Fed. R. Civ. P. 26(b)(5)(A); Robinson v. City of Ark., No. 10-1431, 2012
28      WL 1674255, at *4–5 (D. Kan. May 14, 2012).
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                19
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 24 of 30 Page ID #:28



 1   serves only to underscore the frivolous nature of the objections that Baca, a
 2
     practicing attorney, offers in refusing to comply with a lawfully issued subpoena.
 3
     Because each of TLC’s requests are relevant to the underlying litigation and
 4
 5   narrowly tailored in subject matter and temporal scope, TLC respectfully submits
 6
     its Motion should be granted in full.
 7
 8               1. Baca’s Objections are Untimely and are Therefore Waived

 9           Despite Baca’s objections being nearly verbatim to those timely lodged by
10
     the other Sham Board members, Baca failed to raise any objections to TLC’s
11
12   subpoena until after the deadline to do so.      Federal Rule of Civil Procedure

13   45(d)(2)(B) provides that any objections to a properly issued subpoena duces tecum
14
     “must be served before the earlier of the time specified for compliance or 14 days
15
16   after the subpoena is served.” Having lawfully issued the subpoena commanding

17   the inspection of the requested documents at 10:00 a.m. on April 14, 2021, Baca’s
18
     objections, served on TLC after that time, are untimely and are therefore waived.56
19
20               2. Baca’s Boilerplate Objections are Waived

21           On April 14, 2021, after the deadline for compliance, Baca responded to
22
     TLC’s subpoena, offering only boilerplate objections that did not address any of
23
24   TLC’s requests with even a modicum of specificity.57 Instead, Baca asserted a litany

25
26   56
          See, e.g., Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1473
27        (9th Cir. 1992) (“It is well established that a failure to object to discovery
          requests within the time required constitutes a waiver of any objection.”).
28   57
          Exhibit 6 (April 14, 2021 Letter).
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                20
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 25 of 30 Page ID #:29



 1   of identical form objections to fifteen out of sixteen requests for production,
 2
     including vague and inexplicable assertions that the requests were somehow
 3
     irrelevant to the underlying lawsuit and that compliance would cause him an undue
 4
 5   burden, without making any attempt to articulate the nature of that supposed burden.
 6
     With respect to TLC’s thirteenth request, Baca copied and pasted the same
 7
     objections offered for the other fifteen requests, but this time adding that this
 8
 9   request “potentially call[s] for information protected by the attorney-client privilege
10
     and the work product doctrine, and other applicable privileges and related doctrines,
11
12   including the common interest doctrine and joint defense privilege.”58

13           It is well-established that a court will not consider such frivolous, conclusory
14
     objections, like the ones Baca offered in his April 14, 2021 letter. Because “[h]ere,
15
16   the nonparties asserted the same objections against each document request in the

17   subpoenas,” and those “objections are not tailored to the specific requests” and
18
     were instead “copied and repeated verbatim,”59 such “[b]oilerplate, generalized
19
20   objections are inadequate and tantamount to not making any objection at all.”60 As

21   such, and particularly in light of Baca’s failure to provide TLC with a privilege
22
     log,61 Baca’s objections to TLC’s subpoena have been waived, and the responsive
23
24
     58
          Id.
25   59
          Amazing Insurance, Inc., 2020 WL 5440050, at *6.
26   60
          Walker, 186 F.R.D. at 587.
27
     61
          Robinson, 2012 WL 1674255, at *4–5 (affirming the magistrate judge’s finding
          that the objecting party’s unjustifiable delay in substantiating the privilege
28        objection, even though the objecting party did eventually provide a privilege log
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                21
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 26 of 30 Page ID #:30



 1   documents must be produced.
 2
                 3. Baca’s Pre-Conference Demands are Legally Untenable
 3
             With respect to the subpoena issued to Baca, Baca takes the position that,
 4
 5   before he even discusses his vague objections with TLC (let alone before he
 6
     produces the remaining documents he admits are responsive to TLC’s subpoena),
 7
     Rule 45 somehow requires TLC to agree in advance to pay him to review the
 8
 9   documents, along with an undisclosed amount to retain IT assistance. Baca’s view
10
     of the law is plainly untenable and should not be countenanced by this Court.
11
12           Despite the fact that Rule 45 allows the court to shift to the moving party the

13   portion of the compliance expenses the court deems necessary to render the
14
     responding third-party’s expenses non-significant62 (and even then, “[t]he court is
15
16   not required to fix the costs in advance of production”63), Baca has expressly and

17   repeatedly conditioned his willingness to even speak with TLC’s counsel on TLC’s
18
     pre-conference and pre-production agreement to pay him as well as an IT firm. Not
19
20   only is Baca not a disinterested third-party, such that he is not entitled to any

21   expenses (let alone those that this Court might later determine were “significant”),
22
          because “it was submitted weeks after the response was due and the logs fail to
23
          indicate the requests for production to which these documents and objections
24        relate”). Here, Baca has not provided any privilege logs at all.
     62
          See, e.g., 8B Wright, Miller & Marcus, Federal Practice & Procedure, § 2288
25
          (3d ed. 2010 and supp.) (explaining that it is “for the court to decide what
26        amount is proper” in evaluating a request for expenses); Cornell v. Columbus
27        McKinnon Corp., No. 13-2188, 2015 WL 4747260, at *1 (N.D. Cal. Aug. 11,
          2015).
28   63
          Fed. R. Civ. P 45 (Notes of Advisory Committee on Rules—1991 Amendment).
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                22
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 27 of 30 Page ID #:31



 1   Rule 45 does not require TLC to first agree to pay all expenses, reasonably incurred
 2
     or not, before complying with a lawfully-issued subpoena.64 Particularly in light of
 3
     the fact that Baca has waived his objections on grounds of untimeliness and lack of
 4
 5   specificity, Baca should not be permitted to hide behind his legally baseless pre-
 6
     conference demands for his failure to timely comply with a lawfully issued
 7
     subpoena.
 8
 9               4. TLC’s Requests are Relevant and Narrowly Tailored
10
             TLC’s requests are relevant to its claims in the underlying action. As a result,
11
12   Baca must articulate, with specificity, why the documents requested cannot be

13   produced. This he cannot do.
14
             TLC made sixteen requests for production of documents, all of which are
15
16   narrowly tailored and relevant to TLC’s claims in the underlying action. With these

17   requests, TLC seeks to discover, among other things:
18
             1. When the idea to create a competing entity was formed, by whom, and for
19
20               what purpose;

21           2. Why the New Listserv was created, when, by whom, and at whose direction;
22
             3. The underlying Defendants’ efforts to coordinate with third parties, such as
23
24               Baca, to control the messaging reaching TLC’s alumni through that listserv;

25
26
     64
27        See Fed. R. Civ. P. 45(2)(B)(ii); Fed. R. Civ. P 45 (Notes of Advisory Committee
          on Rules—1991 Amendment) (“The court is not required to fix the costs in
28        advance of production.”); see also, e.g., Cornell, 2015 WL 4747260, at *5.
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                 23
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 28 of 30 Page ID #:32



 1           4. How the underlying Defendants accessed TLC’s confidential computer
 2
                 files without authorization;
 3
             5. How the TLC alumni’s information was accessed, disseminated, and utilized,
 4
 5               and who orchestrated the use of this information and for what purposes;
 6
             6. Any financial or other formal relationship Baca has or had with any of the
 7
                 underlying Defendants demonstrating his interest, financial or otherwise,
 8
 9               in assisting the underlying Defendants in their various unlawful acts;
10
             7. Documents and communications related to any seminars or events planned
11
12               instructional events the Sham Board intends to hold at the Thunderhead

13               Ranch, where TLC operated for twenty-five years, as well as events they
14
                 intent to hold virtually, or elsewhere, as Baca’s e-mails demonstrate; and
15
16           8. The extent of Baca’s involvement in the underlying Defendants’

17               wrongdoing.
18
             Although some requests may contemplate the inclusion of documents and
19
20   correspondence that might be in the underlying Defendants’ custody and control, to

21   the extent such documents might overlap, TLC has requested such documents from
22
     the underlying Defendants and reasonably believes their production was
23
24   incomplete. The documents TLC seeks through its subpoena to Baca, a plainly

25   interested third party, relate directly to TLC’s claims against Defendants in the
26
     underlying action. Moreover, the requests are narrowly tailored in temporal scope
27
28   in that TLC’s requests are limited to responsive documents created, sent or received
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                  24
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 29 of 30 Page ID #:33



 1   between December 19, 2019 (the date the dispute that ultimately lead to the split of
 2
     the TLC Board took place) and the present. The responsive documents in Baca’s
 3
     possession are discoverable and should be produced.
 4
 5 III.      CONCLUSION
 6
             Based upon the foregoing and the relevant case law, TLC moves this Court to
 7
     order Baca to produce all documents responsive to TLC’s subpoena.
 8
 9           DATED:         June 9, 2021
10
                                                Respectfully submitted,
11
12                                              GORDON & REES LLP

13                                              BY:     /s/ Allison L. Jones
14                                                    ALLISON L. JONES

15                                              ATTORNEY FOR PETITIONER, THE TRIAL
16                                              LAWYERS COLLEGE

17
18
19
20
21
22
23
24
25
26
27
28
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                      25
 Case 2:21-cv-04724 Document 1-1 Filed 06/09/21 Page 30 of 30 Page ID #:34



 1                                  CERTIFICATE OF SERVICE
 2
             I hereby certify that on the 9th day of June, 2021, I caused true and correct
 3
     copy of the foregoing document to be served on Mr. Adrian Baca and provided a
 4
 5   true and correct copy of the foregoing document to Mr. Baca’s counsel, Ms. Beth
 6
     Kushner, via electronic mail (BKUSHNER@vonbriesen.com).
 7
 8
 9                                              Sylvia Durazo
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF PETITIONER’S MOTION TO COMPEL
                                                  26
